Citation Nr: 1522424	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  10-24 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a chronic respiratory disability, to include pulmonary vascular disease (PVD), interstitial lung disease, and chronic obstructive pulmonary disease.

2.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of November 2009.  In April 2011, the Veteran and his wife testified at an RO hearing before a Decision Review Officer (DRO).  In March 2012, the Veteran and his wife appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).  The case was previously remanded in March 2013 and again in April 2014.

As noted in the prior remands, separately developed issues of entitlement to service connection for PVD and for interstitial lung disease have been consolidated into a single issue, entitlement to service connection for a pulmonary disability, to also include chronic obstructive pulmonary disease mentioned at the Board hearing.  The claim for service connection for depression was also revised to include any acquired psychiatric disability, to reflect the diagnosis of generalized anxiety disorder shown in the file.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (where a Veteran is not competent to provide a diagnosis, it is the symptoms, rather than the diagnosis, which define the claim).   


FINDINGS OF FACT

1.  A chronic respiratory disability, to include pulmonary vascular disease (PVD), interstitial lung disease, and chronic obstructive pulmonary disease, was not of service onset, or caused or aggravated by claimed exposure to welding fumes and/or asbestos in service.


2.  An acquired psychiatric disability was not of service onset or caused or aggravated by service-connected right wrist fracture residuals, tinnitus, and/or bilateral hearing loss.


CONCLUSIONS OF LAW

1.  A chronic respiratory disability, to include pulmonary vascular disease (PVD), interstitial lung disease, and chronic obstructive pulmonary disease, was not incurred in or aggravated by service, to include claimed in-service exposure to welding fumes and/or asbestos.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  An acquired psychiatric disability was not was not incurred in or aggravated by service, or caused or aggravated by service-connected right wrist fracture residuals, tinnitus, and bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In a letter dated in September 2009, prior to the adjudication of the claims, the RO notified the Veteran of the information necessary to substantiate the claims, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was also provided with information regarding assigned ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was afforded hearings before a RO DRO and a Board VLJ in which he and his wife presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the individual who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Both the DRO and the VLJ sought to identify any pertinent evidence not currently associated with the claims folder.  The issues on appeal were subsequently remanded by the Board to obtain and develop such additional evidence.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. The VLJ and RO DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Service treatment records and VA treatment records have been obtained.  All post-service treatment records adequately identified by the Veteran were obtained.  Records were obtained from Social Security Administration (SSA).  VA examinations and opinions adequate for the respiratory condition claim have been obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Concerning the examination requests regarding the claim for service connection for an acquired psychiatric disability on a secondary basis, the remand terms were not satisfied.  In general, Board remand instructions are neither optional nor discretionary, and compliance is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, an exception exists if an explanation is provided as to why the terms will not be fulfilled.  McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009).  As discussed in detail in the analysis below of the merits of the claim for service connection for an acquired psychiatric disability, the denial of several claims for service connection during the pendency of the claim (including in his decision) has changed the factual basis of this issue such that an examination is no longer necessary.  In short, service connection is not in effect for any of the conditions that the Veteran has attributed to his psychiatric status; therefore, an examination regarding secondary service connection is not needed.  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II.  Service Connection - Chronic Respiratory Disability

Service connection may be established for chronic disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection, there generally must be medical or, in certain circumstances, lay evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  

Concerning the element of inservice disease or injury, service treatment records reflect that a chest X-ray obtained in connection with a chest cold in January 1974 was negative.  Otherwise, there were no pertinent complaints.  Likewise, the separation chest X-ray dated in April 1975 was negative, and the chest was normal on examination.  

The Veteran does not contend that a lung condition became symptomatic in service.  Instead, the Veteran contends that his symptoms began after service due to his in-service exposure to fumes for a considerable period of time.  He recalls engaging in a lengthy project that involved welding in a confined area (a fuel tank).  He says the space did not have ventilation, and that he was not supplied with any respiratory equipment.  He states that he had been told by a private doctor that he had white spots on his lungs, which the doctor told him were probably due to the welding.  

The Veteran also contends that he was exposed to asbestos in connection with his in-service welding duties.  The Veteran's DD-214 does not show an occupational specialty at the time of discharge, but the Board finds the Veteran's testimony that he was a welder in service to be credible.  Thus, the "injury" in this case is the claimed exposure to welding fumes and asbestos.

The earliest post-service evidence of a lung condition is contained in a private treatment record showing bronchospasm in October 2008.  The first VA treatment record, dated in April 2009, noted a past medical history of chronic obstructive pulmonary disease.  

In May 2013, the Veteran underwent a VA respiratory examination, which included a review of the claims file, physical examination, and chest X-ray.  The examiner noted the Veteran's history of exposure to welding fumes as a welder in service, notably in poorly ventilated fuel tanks.  The examiner reported diagnoses of chronic obstructive pulmonary disease, interstitial lung disease, noted to be "chronic inhalation fumes from welding (occupational)," and pulmonary vascular disease, specified by the examiner as pulmonary hypertension.  However, he also stated that a May 2013 chest X-ray disclosed no interstitial disease.  A few tiny calcified granulomas were seen on that X-ray.  The examiner concluded that it was less likely than 50/50 probability that the Veteran's condition was related to service.  The examiner explained that fumes from welding were not a risk factor for his conditions, as were, for example, paints, plastics, resins, and polyurethane, to result in interstitial disease, pulmonary hypertension, or COPD.  Additionally, the Veteran had undergone open heart surgery at age 8, which carried a risk of anomalus pulmonary blood flow.  Such would explain the mild systolic pulmonary hypertension showed on echocardiogram in May 2009.  The opinion was that the lifelong history of cigarette smoking was the etiology of the Veteran's lung condition, not the service-related occupation of welding.  Emphasis was placed on the finding that chest X-rays did not show any interstitial changes, only calcified granuloma.  

In an additional opinion prepared in October 2014, the examiner stated that he had considered the possibility of asbestos exposure during the Veteran's welding duties and the latency period under which he would develop lung disease.  He opined that it was less than likely that in-service particle inhalation of asbestos as a welder was the nexus for the Veteran's diagnosis of COPD and interstitial lung disease in 2011.  He offered the rationale that the Veterans chest x-ray did not show asbestos residuals or sequelae, and his previous heart surgeries for congenital heart disease best explained his mild systolic pulmonary hypertension that was described in 2009.  The examiner did not think that any portion of his welding in the service, to include asbestos inhalation of particles, was the nexus for the Veteran's current lung disease.  It was certainly less than 50/50 probability, based upon his x-rays, examinations, and previous diagnosis.  

Thus, in sum, the examiner concluded that the Veteran's lung condition was most likely due to smoking, and the record documents an extensive smoking history.  Disabilities attributable to a veteran's use of tobacco products during service are not service-connectable.  38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300.  The examiner also stated that it was less likely than not that the Veteran's current lung disease was related to welding in service, noting that such was not a risk factor for the diagnosed conditions of interstitial disease, pulmonary hypertension, or COPD.  Despite including a diagnosis of interstitial disease, the examiner noted that interstitial disease had not been shown on X-rays.  Finally, he thought the pulmonary vascular disease/pulmonary hypertension was associated with his congenital heart abnormality.  

The remainder of the medical evidence does not tend to dispute these conclusions.  According to a May 2010 SSA functional capacity assessment, an echocardiogram in July 2009 showed mild pulmonary hypertension; however, no opinion as to etiology was offered.  Pulmonary function tests in February 2010 revealed excellent pulmonary function.  Again, this report noted that a chest X-ray reportedly showed no evidence of interstitial disease.  

Regarding asbestos related lung disease, while there are no specific statutory or regulatory directives governing compensation claims based on asbestos exposure, there are guidelines for developing such claims.  See M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 (April 16, 2015).  These guidelines describe asbestosis as interstitial pulmonary fibrosis, and point to a latency period for development of disease due to exposure to asbestos ranging from 10 to 45 or more years between first exposure and development of disease.  Although the guidelines do not create a presumption of in-service asbestos exposure, medical-nexus evidence is required in claims for asbestos-related diseases arising from such exposure.  Dyment v. West, 13 Vet. App. 141 (1999); VAOPGCPREC 4-2000 (2000), 65 Fed. Reg. 33422 (2000).  

Such opinion was obtained in October 2014.  At that time, the examiner specifically stated that it was less than likely that service-related asbestosis due to particle inhalation of asbestos as a welder was the nexus for the Veteran's diagnosis of COPD and interstitial lung disease.  The examiner stated that he had considered the latency period for the development of asbestos related lung disease in his opinion.  

In determining whether this opinion is adequate, the Court has held that "[t]here is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  "[E]xamination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion.")  Monzingo v Shinseki, 26 Vet. App. 97, 106 (2012).  Rather, it is the Board that must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006). 

Here, the evidence of interstitial lung disease consists of an August 2009 addendum to a pulmonary function test report, noting that the August 2009 pulmonary function test was compatible with small airway disease, and with "pulmonary vascular disease and/or early interstitial lung disease."  Interstitial lung disease has not been shown elsewhere, although, as indicated above, the other alternative, pulmonary vascular disease, has been shown.  Moreover, the August 2009 pulmonary function test report itself reported diagnoses only of minimal obstructive airways disease and minimal diffusion defect.  It was also noted that although there was airway obstruction and a diffusion defect suggesting emphysema, the absence of overinflation was inconsistent with that diagnosis.  X-rays have consistently shown no interstitial lung disease to be present.  

Aside from the Veteran's contention that his respiratory disorder is related to his in-service exposure to asbestos and welding fumes, he also states that he was told by a private doctor that he had white spots on his lungs, which the doctor said were probably due to the welding.  However, he was not able to identify or obtain the report from the doctor.  The VA examination and subsequent opinion found no abnormality associated with asbestos or welding fume exposure, and the remainder of the medical evidence of record does not support that proposition.  

A connection between exposure to asbestos and/or welding fumes and the development of lung disease many years later is not subject to lay observation, particularly in the absence of continuity of symptomatology.  The Board has considered the Veteran's assertions of a nexus between his respiratory disorder and in-service exposure to asbestos and fumes.  As indicated above, the claim turns on the complex question of etiology of a diagnosed respiratory disorder.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's respiratory disorders are etiologically related to claimed in-service asbestos and welding fumes exposure, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Furthermore, the Board finds that the actual medical evidence reported by the medical clinician is more probative than the Veteran's recollections of what a doctor reportedly told him.  

Accordingly, the Board finds that the May 2013 VA examination and October 2014 opinion are adequate, as they sufficiently describe the rationale, given that there is no conflicting medical evidence, and that the examiner considered the Veteran's contentions, as well as the guidelines for disease resulting from asbestos exposure.  There is no medical evidence to weigh against this negative opinion.  Accordingly, the third crucial Shedden element of service connection has not been demonstrated, and entitlement to service connection has therefore not been established.

Additionally, the Board notes that COPD, pulmonary vascular disease, and interstitial lung disease are not chronic diseases as defined by 38 C.F.R. § 3.309 for which service connection may be established by a showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Even so, the Board notes that the Veteran has not alleged continuity of symptomatology, nor does the record support such a finding.  There is no evidence, lay or medical, of a chronic respiratory disease until several years after service.  Significantly, the Veteran separated from service with no abnormalities of the lungs or chest noted.

Accordingly, the Board finds that the claim for service connection for a respiratory disorder must be denied.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Service Connection -- Psychiatric Disorder

Service treatment records are devoid of any mention of psychiatric complaint or abnormality.  The Veteran does not contend, nor does the evidence show that a psychiatric condition was present in service.  Instead, he contends that he developed depression and anxiety due service-connected disability.  

Service connection is in effect for residuals of a fracture of the right wrist, rated 10 percent disabling; tinnitus, rated 10 percent disabling; and bilateral hearing loss, rated noncompensably disabling  

Service connection is warranted for a disability which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Secondary service connection may be found where a service- connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service-connected disorder, and not due to natural progress of the disease).  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran was afforded a VA examination in July 2011 to ascertain whether his depression was related to his service-connected disabilities of hearing loss, tinnitus and/or status post fracture of the right wrist.  He did not present as depressed, and did not meet the criteria for any disorder, including depression.  The examiner concluded that the Veteran did not currently have any Axis I mental disorder, and, hence, did not offer the requested opinion.  Likewise, on a VA examination in May 2013, the examiner concluded that abased on chart review and clinical interview the Veteran did not meet diagnostic criteria for any mental health disorder at that time.  

However, the record shows numerous instances during the appeal period on which a psychiatric disability was diagnosed.  The requirement that a current disability be present in a service connection claim is satisfied when an appellant has a disability at the time a claim is filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (a recent diagnosis of a disability prior to the claim may constitute current disability).  

Both prior remands ordered an examination to address whether a psychiatric disorder shown during the appeal period was caused or aggravated by a service-connected disability.  Unfortunately, the Board's attempts, in the course of two remands, to obtain an examination addressing the psychiatric disorder claim did not meet with success.  Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the appellant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Similarly, remand terms must be complied with, unless an explanation is provided as to why the terms will not be fulfilled.  McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009).  

Here, the Board finds that although the remand terms were not complied with, it is not necessary to obtain an additional psychiatric examination that complies with the prior remand directives.  

VA treatment records show that in June 2009, an initial mental health evaluation consult was performed.  The Veteran indicated possible depression for the past year, due to his inability to work.  He said he was a mechanic and had trouble performing his duties, due to arthritis in both hands, hips, and shoulders.  He also reported significant financial problems stemming from the loss of a job in 2007.  Depression was diagnosed at that time.  When seen in July 2009 for a comprehensive VA evaluation, he reported the duration of depression as for little over a year.  He said he had had a rough couple of years, due to the loss of his job, no insurance, chronic pain due to arthritis, and lack of energy and motivation.  He said he had also been having trouble with his heart.  Notably, he did not implicate any of his service-connected disabilities as affecting his mental condition.  

In his August 2009 claim, the Veteran said he was claiming service connection for lung disease, as well as for depression due to his service-connected condition; he did not identify the specific service-connected condition.  In his notice of disagreement, he also stated that had recently undergone a right total hip replacement.  

Service connection for right total hip replacement, as well as for a right shoulder condition and a right hand condition, was denied in a July 2010 rating decision.  

On a mental status examination for SSA in March 2010, the Veteran presented with depression and anxiety that were seen as contributory to his difficulty working, although he cited physical issues as the primary reason.  The examiner noted he associated his worth with productivity.  The diagnoses were major depressive disorder and generalized anxiety disorder.  The Social Security Administration (SSA) decision granting his claim, dated in May 2010, identified his disabilities as osteoarthrosis and allied disorders, and affective mood disorders.  

At this time, he was also being followed at VA for major depressive disorder.  In May 2010, he was hospitalized for 4 days in a VA facility due to depression ad suicidal ideation.  After discharge, he cancelled his next appointment, and declined any further mental health treatment.  When seen in a VA primary care clinic in July 2010, he said he was doing well, and life was better now that he was no longer worrying about how he would keep a roof over his head.  He had stopped taking his psychiatric medication.  According to an August 2010 Social Worker's report, the Veteran states his life was great.  He said things had turned around for the better for him in the past few months, and for the first time in his life he is not experiencing financial stressors.

At a Decision Review Officer (DRO) hearing in July 2011, the Veteran testified that he was no longer active as he had previously been due to physical ailments.  He felt like his world ended suddenly, after he lost his job, could not find another, could not pass a physical, and lost his house.  He said he had worked for 40 years, then his income suddenly dropped to nothing.  He said that's how it had been for the past few years and he imagined that would depress anyone.  He felt that injuries sustained in an accident in service, including his shoulder, hip, and hand, affected his mental status.  He indicated that he was feeling somewhat better since having been granted SSA benefits.  

The Veteran testified at his Board hearing in May 2012 that his depression began with the loss of his job and inability to find a new job 3 years earlier.  This is consistent with the medical records of his mental health treatment.  

The claim for service connection for a lung disability is denied in this decision.  Other disabilities that he claimed as contributing to his depression were shoulder, hip, and hand disabilities, and service connection for these conditions was denied in a July 2010 rating decision.  Otherwise, the Veteran does not contend that an acquired psychiatric disability began during service.  It is not disputed that the depression and anxiety the Veteran displayed in 2009 had begun about 2 years earlier, several decades after service.  During the course of his treatment and evaluations, he associated his psychiatric complaints with the loss of his job, and with physical conditions, including orthopedic conditions, hip replacement surgery, and a heart condition, for which service connection is not in effect.  At no point has it been specifically shown/identified, either by the Veteran or by a clinician, that hearing loss, tinnitus and/or status post fracture of the right wrist is associated with his depression.  Under these circumstances, it is not necessary to obtain an examination as ordered in the prior remands, because neither the facts of record nor the Veteran's allegations indicate a connection between the psychiatric conditions shown earlier in the appeal period and either the currently service-connected disabilities or service.  In this regard, during the pendency of the appeal, service connection for several disabilities which the Veteran claimed to have contributed to his mental status, was denied. 

Additionally, in light of these factors, service connection is not warranted for a psychiatric disability.  The preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  





ORDER

Entitlement to service connection for a chronic respiratory disability, to include pulmonary vascular disease, interstitial lung disease, and chronic obstructive pulmonary disease, is denied.

Entitlement to service connection for an acquired psychiatric disability is denied.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


